Case 8:19-bk-11804-TA Doc 12-1 Filed 05/28/19 Entered 05/28/19 15:32:43 Desc
Supplement Supplemental Declaration Re Action in Non Bankruptcy Forum Page 1 of 2


   SUPPLEMENTAL DECLARATION RE ACTION IN NONBANKRUPTCY FORUM
                      (CONTINUATION PAGE)

        I, Valerie J. Schratz, declare as follows:

        I am an attorney at law duly licensed to practice before all of the courts in the
State of California. I am a partner with the law firm of Hall Griffin LLP, counsel of record
for Movants The Bank of New York Mellon, as Trustee for Structured Asset Securities
Corporation Mortgage Pass-Through Certificates, Series 2005-16 (“BONY”) and
Nationstar Mortgage LLC (“Nationstar”) (collectively, "Movants") in this action and many
of the litigation actions discussed below, including the consolidated civil case discussed
below. I have personal knowledge of the facts set forth in this Declaration based upon
my review of public records and litigation history and, if called as a witness, could and
would testify competently to such facts under oath.

       Debtor's husband, Michel Bartolotta, has also filed a separate bankruptcy case to
stop foreclosure proceedings, despite the fact that Mr. Bartolotta has never held title to
the subject Property and was not a borrower on the loan that was being foreclosed. In
re Michael Bartolotta, US Bankruptcy Court, Central District of California, Case No.
8:15-bk-16041-TA, filed 12/28/2015, dismissed 1/15/2016 for failure to file required
information.

       The (consolidated) NonBankruptcy Action can be tried more expeditiously in the
nonbankruptcy forum, namely the Orange County, California Superior Court. First,
there have already been several proceedings in the nonbankruptcy forum, and the
current nonbankruptcy forum proceedings should be allowed to continue given their
advanced state:
       (a)    Debtor filed the lead case over two years ago, on May 16, 2017. The
parties have completed discovery, including expert discovery, and discovery is now
closed based upon a prior (now continued) trial date. The parties have attended
mediation, a Motion for Terminating Sanctions is set for hearing on June 20, 2019, and
a Mandatory Settlement Conference is set for December 13, 2019. Trial is set for
January 13, 2020.
       (b)    The Unlawful Detainer case was filed by Movants on March 29, 2017.
Debtor filed a Demurrer, which was overruled on July 21, 2017. Following an opposed
Motion for Summary Judgment, judgment for possession of the property was entered in
favor of Movants on September 8, 2017. Debtor appealed this judgment, and the Court
of Appeals denied such appeal on February 14, 2019. Debtor's Petition for Rehearing
was denied on March 1, 2019. Debtor then submitted a Petition for Review to the
California Supreme Court on March 26, 2019, which was denied on May 1, 2019.
Remittitur was issued on May 10, 2019.

       Moreover, the claims at issue in the consolidated nonbankruptcy action are non-
core state law claims that are best resolved in the nonbankruptcy forum. In Hinduja v.
Arco Products Co. (9th Cir. 1996) 102 F.3d 987, the Ninth circuit held that a case
involving a contract dispute “is not a case where a separate state action will interfere
with the uniformity required in bankruptcy proceedings or with the control of the


P:\DOCS\Nationstar.Horner (7th Round)\Bankruptcy\DECLARATION RE ACTION IN NONBANKRUPTCY FORUM.docx
Case 8:19-bk-11804-TA Doc 12-1 Filed 05/28/19 Entered 05/28/19 15:32:43 Desc
Supplement Supplemental Declaration Re Action in Non Bankruptcy Forum Page 2 of 2


bankruptcy court over those proceedings. It is a simple matter of enforcing contract law
and deciding claims arising out of actions which allegedly breached contracts.” A
proceeding will not be considered a core matter, even if it falls with the literal language
of §157(b)(2)(A) or (b)(2)(0), if it is a state law claim that could exist outside of
bankruptcy and is not inextricably bound to the claims allowance process or a right
created by the Bankruptcy Code. Here, Debtor asserts that Movants did not have the
right to proceed with foreclosure under the loan contracts and California statutes, and
the consolidated case seeks possession of real property following the foreclosure.
These claims are state law claims, most of which Debtor herself originally brought in the
nonbankruptcy forum and litigated for years before filing bankruptcy. The
nonbankruptcy forum has a scheduled trial in the lead case, and judgment in the
consolidated Unlawdul Detainer is final and all appeals now exhausted. Debtor's
bankruptcy filing should not delay the ongoing and nearly complete litigation process in
the nonbankruptcy forum.

       Finally, Debtor has repeatedly litigated claims in the nonbankruptcy forum in the
past against one or both Movants and/or their predecessors, thus the nonbankruptcy
forum is the best place to adjudicate the similar claims being asserted now. Prior
actions filed by Debtor related to the same loan and property at issue in the current
nonbankruptcy action are discussed below:
       (1)     Orange County Superior Court Case No. 30-2012-00600922, Bank of
America, N.A. v. Michael Bartolotta and cross-claim Michael Bartoletta and Nancy
Horner v. Countrywide Bank, N.A., et al. Cross-Complaint filed November 21, 2012.
Debtor dismissed her cross-claims on May 8, 2013.
       (2)     Orange County Superior Court Case No. 30-2012-00592013, Nancy M.
Horner v. Lehman Brothers Bank, FSB, et al. Filed 8/17/12. Following start of trial,
judgment of non-suit was entered in favor of defendants and against Debtor on 6/20/14.
       (3)     Orange County Superior Court Case No. 30-2014-00717561, Nancy M.
Horner v. Aurora Loan Services, LLC, et al. Filed on April 19, 2014. While a Demurer
to Debtor's Complaint was pending, Debtor dismissed this action on July 9, 2014.
       (4)     United States District Court, Central District of California, Case No. 8:15-
cv-1129 CJC (SFMx), Nancy Horner v . The Wolf Firm, et al. Filed on July 20, 2015.
The Court dismissed the action on December 1, 2015, and entered judgment against
Debtor and in favor of defendants on December 11, 2015. Debtor filed an untimely
appeal to the Ninth Circuit, and the appeal was later dismissed.
       (5)     Orange County Superior Court Case No. 30-2016-00841326, Nancy M.
Horner v. The Bank of New York Mellon, et al. Filed on March 16, 2016. Removed to
U.S. District Court, Central District of California, Case No. 16-cv-00557 CJC (DFMx), on
3/24/2016. The case was dismissed on 12/6/2016, following a Motion to Dismiss.

       I declare under penalty of perjury under the laws of the State of California that
the foregoing is true and correct.
       Executed on this 28th day of May, 2019, at Santa Ana, California.


                                                       /s/ Valerie J. Schratz
                                                           Valerie J. Schratz


P:\DOCS\Nationstar.Horner (7th Round)\Bankruptcy\DECLARATION RE ACTION IN NONBANKRUPTCY FORUM.docx
